Citation Nr: 0945132	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
wrist sprain. 

2.  Entitlement to an initial compensable evaluation for left 
hip tendonitis. 

3.  Entitlement to an initial increased rating for left knee 
patellofemoral syndrome, rated zero (0) percent disabling 
prior to April 28, 2009, and rated 10 percent disabling 
effective April 28, 2009.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 2005 to 
September 2006.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted entitlement to service 
connection for a left wrist sprain, left hip tendonitis, and 
left knee patellofemoral syndrome and assigned noncompensable 
disability ratings effective September 2, 2006.  

In a subsequent June 2009 decision, the RO increased the 
Veteran's disability rating to 10 percent for left knee 
patellofemoral syndrome and assigned an effective date of 
April 28, 2009.  As a higher schedular evaluation for this 
disability is possible, the issue of entitlement to a rating 
in excess of 10 percent remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A left wrist sprain is manifested by dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, ulnar deviation to 45 degrees, and joint function 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. 

3.  Left hip tendonitis is manifested by flexion to 125 
degrees, extension to 30 degrees, and no additional 
limitation of range of motion with repetition. 

4.  Prior to April 28, 2009, the Veteran's left knee 
disability was manifested by pain and flexion from 0 to 140 
degrees with no additional loss of motion on repetitive use.

5.  From April 28, 2009, the Veteran's left knee disability 
was manifested by crepitus and flexion to 140 degrees with 
pain at 70 degrees, and extension to 0 degrees with pain at 
28 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left 
wrist sprain are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

2.  The criteria for an initial compensable rating for left 
hip tendonitis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009).

3.  The criteria for an initial compensable rating for a left 
knee disability for the period prior to April 28, 2009, and 
in excess of 10 percent for the period beginning April 28, 
2009, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in September 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in June 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

The claims for an initial compensable evaluation for a left 
knee disability, left wrist, and left hip disabilities are 
downstream issues from the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel held that no VCAA notice was required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  See VAOPGCPREC 8-2003, 
69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
While this logic is called into some question in a Court 
case, neither this case nor the GC opinion has been struck 
down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
Notice as to this matter was provided in the September 2006 
letter. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records pertaining to his service-
connected disabilities have been obtained and associated with 
his claims file.  The Veteran was also afforded VA 
examinations in October 2006 and April 2009 to determine the 
current state of his service-connected disabilities. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code (DC) does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Left Wrist Sprain

Law and Regulations

5214  Wrist, ankylosis of:
Major
Minor
Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation
50
40
Any other position, except favorable
40
30
Favorable in 20º to 30º dorsiflexion
30
20
Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2009)

5215  Wrist, limitation of motion of:
Majo
r
Minor
Dorsiflexion less than 15º
10
10
Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009)


                 
38 C.F.R. § 4.71, Plate I (2009)

Factual Background and Analysis

In this case, the Veteran is currently assigned a 
noncompensable rating for a left wrist sprain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2009).  He was granted service 
connection for a left wrist sprain based on an in-service 
treatment record in which he complained of swelling of the 
left wrist following a lifting injury.  The diagnosis was 
joint pain localized in the wrist. 

In an October 2006 VA examination report, the Veteran 
complained of wrist pain since the August 2006 injury.  He 
reported that he was right-handed.  Upon examination, the 
examiner found no deformity, giving way, instability, 
stiffness, weakness episodes of dislocation or locking, 
effusion, flare-ups of joint disease, inflammation, arthritis 
or joint ankylosis.  The examiner observed dorsiflexion to 70 
degrees, radial deviation to 25 degrees, and ulnar deviation 
to 45 degrees, and no additional limitation of range of 
motion with repetition.  An x-ray report from that time was 
normal.  The examiner diagnosed a left wrist sprain, 
resolving. 

In an April 2009 VA fee-basis examination report, the Veteran 
complained of an aching pain which comes on spontaneously, 
relieved by rest and Motrin, and locking.  On a scale of 1-
to-10, with 10 being the worst, he reported the pain as being 
8.  He denied weakness, stiffness, swelling, heat, redness, 
giving way, lack of endurance, fatigability, and dislocation.  
He reported that he did not experience any functional 
impairment from his wrist disability.  Upon examination, the 
examiner noted no signs of edema, effusion, weakness, 
tenderness, redness, heat, subluxation or guarding of 
movement.  Dorsiflexion was to 70 degrees, palmar flexion was 
to 80 degrees, radial deviation was to 20 degrees, ulnar 
deviation was to 45 degrees, and joint function not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  An x-ray 
report from the time was within normal limits.  The diagnosis 
was left wrist sprain.  It was noted that the disability was 
quiescent with subjective factors including pain and locking 
in the left wrist.  

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for a left wrist sprain 
have not been met.  There is no competent medical evidence of 
the range of motion of the left wrist dorsiflexion being less 
than 15 degrees or palmar flexion limited in line with 
forearm as required for a compensable rating.  Consequently, 
a compensable rating for a left wrist sprain is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5215. 

The Board has considered whether an increased rating would be 
warranted under an alternative diagnostic code.  As there is 
no evidence of ankylosis (DC 5214) or signs of arthritis (DC 
5003), a compensable rating for a left wrist sprain is not 
warranted.  See 38 C.F.R. § 4.71a, DCs 5003, 5214.  See also 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld so long 
as it is supported by explanation and evidence).



Left Hip Tendonitis

Law and Regulations

5024
Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009)

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2009)

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2009)

           
38 C.F.R. § 4.71, Plate II (2009)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009)

Factual Background and Analysis

In this case, the Veteran is currently assigned a 
noncompensable rating for left hip tendonitis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2009).  He was granted service 
connection for the left hip disorder based on June 2006 
service treatment record in which he complained of hip pain 
and was diagnosed with a left hip sprain of the illiofemoral 
ligament and placed on a 3-week temporary profile with 
work/duty limitations. 

In an October 2006 VA examination report, the Veteran 
complained of hip pain.  Upon examination, the examiner found 
no deformity, giving way, instability, stiffness, weakness, 
episodes of dislocation or locking, effusion, flare-ups of 
joint disease, inflammation, arthritis or joint ankylosis.  
The examiner observed flexion to 125 degrees, extension to 25 
degrees, and abduction to 45 degrees, adduction to 25 
degrees, internal rotation to 40 degrees, external rotation 
to 60 degrees, and no additional limitation of range of 
motion with repetition.  An x-ray report from that time was 
normal.  The examiner diagnosed a left hip tendonitis. 

In an April 2009 VA fee-basis examination report, the Veteran 
complained of left hip pain which occurs constantly and 
travels down to left leg and up to back, and described the 
pain as aching and cramping elicited by physical activity, 
spontaneous, and relieved by rest and Motrin.  On a scale of 
1-to-10, with 10 being the worst, he described the pain as 
being a 10.  He also reported stiffness, and denied weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, fatigability, and dislocation.  The Veteran 
indicated that he experienced a functional impairment of pain 
with lifting from his hip disability.  The examiner observed 
flexion to 125 degrees, extension to 30 degrees, and 
abduction to 45 degrees, adduction to 25 degrees, internal 
rotation to 40 degrees, external rotation to 60 degrees, and 
no additional limitation of range of motion with repetition.  
An x-ray film of the left hip was reported to be within 
normal limits.  The examiner diagnosed tendonitis of the left 
hip and noted that the Veteran's disability was quiescent and 
the subjective factors were pain and stiffness in the left 
hip with the pain radiating down left leg and up to back. 

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for left hip tendonitis 
have not been met.  There is no competent medical evidence of 
limited extension of the left thigh to 5 degrees or limited 
flexion limited to 45 degrees as required for a compensable 
rating.  Consequently, a compensable rating for left hip 
tendonitis is not warranted.  See 38 C.F.R. § 4.71a, DCs 
5251, 5252. 

The Board has considered whether an increased rating would be 
warranted under an alternative diagnostic code.  As there is 
no evidence of arthritis (DC 5003) in the hip, a compensable 
rating under that criteria for left hip tendonitis is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5003.  See also Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld so long 
as it is supported by explanation and evidence).

Increased Rating for Left Knee Patellofemoral Syndrome

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° 
or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Modera
te
20
Slight
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

5260  Leg, limitation of flexion of:
Flexion limited 
to 15°
30
Flexion limited 
to 30°
20
Flexion limited 
to 45°
10
Flexion limited 
to 60°  
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

5261  Leg, limitation of extension of:
Extension limited 
to 45°  
50
Extension limited 
to 30°
40
Extension limited 
to 20°
30
Extension limited 
to 15°
20
Extension limited 
to 10°
10
Extension limited 
to 5°
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

 
38 C.F.R. § 4.71, Plate II (2009)

Factual Background and Analysis

The Veteran was granted service connection based on a June 
2006 service treatment record in which he complained of left 
knee pain and was diagnosed with patellofemoral syndrome of 
the left knee.  Prior to April 28, 2009, he was initially 
assigned a noncompensable rating for left knee patellofemoral 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  From April 28, 2009, the Veteran was assigned a 10 
percent disability rating for left knee patellofemoral 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

In an October 2006 VA examination report, the Veteran 
complained of knee pain since June 2006.  The examiner noted 
no assistive aids needed for walking, and no functional 
limitations on standing or walking.  The examiner further 
noted that the gait was normal and that there was no 
crepitation, mass behind knee, clicks or snaps, grinding, 
instability, patellar abnormality, or meniscus abnormality.  
Flexion of the knee was measured from 0 to 140 degrees with 
no additional loss of motion on repetitive use.  An x-ray 
report from that time was normal and the examiner diagnosed 
left knee patellofemoral sprain, resolving. 

In an April 2009 VA fee-basis examination report, the Veteran 
complained of localized aching pain in the left knee which 
occurred 4 times per week and each time lasts for a day 
relieved by rest and Motrin.  He reported weakness, swelling, 
and locking.  On a scale of 1-to-10, with 10 being the worst, 
he described the pain as being a 10.  He stated he did not 
have stiffness, heat, redness, giving way, lack of endurance, 
fatigability and dislocation.  He also complained that if he 
sat for too long his knee would lock and he would have 
trouble getting up.  Upon examination, the examiner noted no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, subluxation or guarding of movement.  The examiner also 
noted no genu recurvatum or locking pain, but indicated there 
was some crepitus.  The Veteran could flex to 140 degrees 
with pain at 70 degrees, and extend to 0 degrees with pain at 
28 degrees.  The examiner reported that the knee was 
additionally limited by pain on repetitive use and pain has 
major functional impact, but was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  The 
examiner indicated that there was no additional limitation in 
degree.  The examiner reported that the anterior and 
posterior cruciate ligaments stability test was within normal 
limits, and the medial and lateral collateral ligaments 
stability test of the left knee was within normal limits.  An 
x-ray report from that time revealed a knee within normal 
limits.  The examiner diagnosed patellofemoral syndrome, left 
knee, and noted that the condition was active.  He also noted 
subjective factors of pain, weakness, swelling, and lock in 
the left knee, and objective factors of crepitus and pain 
with range of motion. 

Prior to April 28, 2009, the only documentation regarding the 
left knee was found in the October 2006 VA medical 
examination report.  At that time, a full range of motion of 
the left knee was noted, gait was normal and that there was 
no crepitation, mass behind knee, clicks or snaps, grinding, 
instability, patellar abnormality, or meniscus abnormality.  
X-ray studies also proved to be normal.  Thus, the criteria 
for a compensable rating were not met, and the requisite 
limitation of motion or arthritic involvement was not 
demonstrated.  A compensable rating is not merited for the 
period prior to April 28, 2009.

During the April 28, 2009 VA fee basis examination, range of 
motion of the left knee was to 140 degrees, which is 
considered to be normal.  However, at that time, pain was 
noted on flexion beginning at 70 degrees.  At no time has the 
evidence shown limited flexion of the left knee to 45 degrees 
or limited extension to 10 degrees, which are necessary for 
the assignment of a compensable rating.  Consequently, the 
assignment of a rating of 10 percent for limitation of range 
of motion in the left knee under Diagnostic Code 5260 or 5261 
is not warranted.  However, in light of objective evidence of 
painful motion, a 10 percent rating was properly assigned by 
the RO.  

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

At no time during the course of the appeal has the evidence 
shown recurrent subluxation or lateral instability in the 
left knee that meets the criteria for a compensable 
evaluation under Diagnostic Code 5257.  As there are no 
findings of degenerative arthritis, the Board notes that the 
criteria contained in Diagnostic Code 5003 for rating 
impairment due to arthritis may not be used as a basis to 
rate the Veteran's left knee disability.

Competent medical evidence is also absent any findings of 
ankylosis; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of higher or separate ratings under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.  Consequently, the 
assignment of evaluations in excess of 10 percent for the 
Veteran's left knee disability based upon any of these 
diagnostic codes is not warranted.  

The Board acknowledges the Veteran's contentions that his 
left knee disability is more severely disabling.  However, as 
noted above, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to a compensable rating prior to April 28, 2009, 
and a rating in excess of 10 percent from April 28, 2009, for 
left knee patellofemoral syndrome must be denied.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his service-connected left wrist, left hip or left knee 
disabilities that would take the Veteran's case outside the 
norm so as to warrant the assignment of any extraschedular 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial compensable rating for a left wrist 
sprain is denied. 

Entitlement to an initial compensable evaluation for left hip 
tendonitis is denied. 

Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome prior to April 28, 2009, and in 
excess of 10 percent for left knee patellofemoral syndrome 
effective April 28, 2009, is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


